              Case 3:21-cv-05432-TSZ Document 11 Filed 08/11/21 Page 1 of 1




 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 5
          LINKS AT NORTHSHORE
 6        CONDOMINIUM OWNERS'
          ASSOCIATION,
 7
                                     Plaintiff,
 8                                                            C21-5432 TSZ
                  v.
 9                                                            MINUTE ORDER
          AMERICAN ECONOMY
10        INSURANCE COMPANY,

11                                   Defendants.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    The Court finds this case is appropriate for mediation under Local Civil
14 Rule 39.1. The parties are directed to conduct mediation upon completion of discovery
   as hereinafter provided;
15
          (2)    A settlement conference pursuant to Local Civil Rule 39.1(c)(2) must be
16 completed by November 11, 2022. Mediation shall be completed no later than
   December 9, 2022, and a letter of compliance shall be filed with the Court no later than
17 December 16, 2022; and

18          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 11th day of August, 2021.
20
                                                          Ravi Subramanian
                                                          Clerk
21
                                                          s/Gail Glass
22
                                                          Deputy Clerk
23

     MINUTE ORDER - 1
